DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendment filed 11/14/2022 is accepted and entered. Applicant’s amendments to the claims have overcome the previous claim objections and 112 rejections and the previous claim objections and 112 rejections have been withdrawn.
Applicant's arguments filed 11/14/2022 have been fully considered but they are not persuasive.
Applicant argues, on pages 7-8 of the remarks, that Hammons does not disclose an absorbent article with a topsheet that has a plurality of micro-apertures with an average open area, a first plurality of macro-deformations, and a second plurality of macro-deformations as claimed in Claim 1. However, Fig. 9 of Hammons clearly shows that the micro-apertures 2 are also present on the sidewalls of the macro-deformations 8. Additionally, ¶ [0098] of Hammons clearly states that there can be various sizes and shapes of the apertures that are formed by the macro-deformations, and this size and shape change can be achieved by changing the size and/or shape of the teeth that form the deformations. ¶ [0098] specifically indicates the out of plane geometry of the deformations can be changed in this manner, and as such one set of deformations can protrude to a lesser extent away from the surface as each set of deformations can have a different out of plane geometry. Additionally, Fig. 9 shows that the macro-deformations 8 are larger in area than the micro-apertures 2, and the openings at the distal end of the deformations 8 are also larger than the micro-apertures 2.
Applicant did not specifically argue the dependent claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hammons et al (US 2010/0036346).
Regarding Claim 1, Hammons discloses an absorbent article (10, Figs. 1-3) having a longitudinal axis (L, Figs. 1-3) and a transverse axis (T, Figs. 1-3) which is generally perpendicular to the longitudinal axis (L, Figs. 1-3), the absorbent article (10, Figs. 1-3) further comprising:
a topsheet (20, Figs. 1-3);
a backsheet (30, Figs. 1-3); and
an absorbent system (absorbent core 40, Figs. 1-3) disposed between the topsheet (20, Figs. 1-3) and the backsheet (30, Figs. 1-3);
wherein the topsheet (20, Figs. 1-3) comprises a material web (apertured web 1, Figs. 6, 7, and 9; ¶ [0074, 0082, 0095-0098]) comprising a film layer (¶ [0095] indicates the embodiment of the apertured web shown in Fig. 9 utilizes a precursor web that has at least a film layer) and a nonwoven layer (¶ [0082] indicates the precursor web can be a composite or laminate made of a combination of a polymer film and a nonwoven web), the material web (1, Figs. 6, 7, and 9) comprising a surface (the surface visible in Fig. 9 is the claimed surface of the material web), a plurality of micro-apertures (microscopic aberrations 2, Fig. 9; ¶ [0095] indicates the microscopic aberrations are micro-apertures) having an average open area (¶ [0095]; since the microscopic aberrations are volcano shaped micro-apertures, they necessarily have an open area and therefore an average open area), a first plurality (60, Figs. 1-3; ¶ [0058, 0067, 0098] indicate the different portions of the web/topsheet can have apertures with different structures, and the structures 8 form the apertures) of macro-deformations (truncated generally conical shaped structures 8, Figs. 6, 7, and 9), and a second plurality (70, Figs. 1-3; ¶ [0058, 0067, 0098] indicate the different portions of the web/topsheet can have apertures with different structures, and the structures 8 form the apertures) of macro-deformations (8, Figs. 6, 7, and 9), 
wherein each of the first plurality (60, Figs. 1-3) of macro-deformations (8, Figs. 6, 7, and 9) comprises a sidewall extending a Z-direction away from the surface (as seen in Fig. 9, the macro-deformations extend away from the surface and have sidewalls that extend away from the surface in the Z-direction), including therein a subplurality of the micro-apertures (as seen in Fig. 9, the sidewalls have micro-apertures), and terminating at a relatively larger opening proximate a distal end (as seen in Fig. 9, the end of the structures 8 with the larger apertures is the distal end),
and wherein each of the second portion (70, Figs. 1-3; ¶ [0058, 0067, 0098] indicate the different portions of the web/topsheet can have apertures with different structures, and the structures 8 form the apertures) of macro-deformations (8, Figs. 6, 7, and 9) is larger in area than the average open area of the micro-apertures (2, Fig. 9; as seen in Fig. 9, the macro-deformations 8 are larger than the micro-apertures 2),  and extends in a Z-direction away from the surface to a lesser extent than the sidewalls of the first plurality (60, Figs. 1-3) of macro-deformations (8, Figs. 6, 7, and 9; ¶ [0098] indicates the out of plane geometry of the macro-deformations can be varied by changing the size of the teeth 110, and therefore the second portion 70 can have apertures that are shorter in the Z-direction than the first portion 60 by making the teeth 110 shorter in the second portion 70).
Regarding Claims 3 and 4, Hammons discloses either the film layer or the nonwoven layer forms a portion of a wearer-facing surface of the absorbent article (10, Figs. 1-3; ¶ [0074, 0095-0096] indicate that the apertured web can be used in either orientation when used as a topsheet, and as such either the film layer or the nonwoven layer can form the body-facing surface of the article).
Regarding Claim 5, Hammons discloses the absorbent article (10, Figs. 1-3) further comprises a first zone centrally disposed along the longitudinal axis (see Image 1), and a second and third zone (82 and 83, Fig. 3 and Image 1) flanking the first zone (see Image 1), wherein the first plurality (60, Figs. 1-3) of macro-deformations (8, Figs. 6, 7, and 9) is located in the first zone (see Image 1) and the second plurality (70, Figs. 1-3) of macro-deformations (8, Figs. 6, 7, and 9) is located in the second and third zones (82 and 83, Fig. 3 and Image 1; ¶ [0052-0053]).

    PNG
    media_image1.png
    793
    468
    media_image1.png
    Greyscale

Image 1: Annotated Fig. 3 of Hammons
Regarding Claims 7 and 8, Hammons discloses the material web is a composite or a laminate (¶ [0082]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA ARBLE/           Primary Examiner, Art Unit 3781